Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The previous Final rejection is vacated in view of the current Final Rejection. Any inconvenience to Applicant is regretted.
The Office acknowledges the receipt of Applicant’s amendment filed December
10, 2020. Applicant’s Terminal Disclaimer has been approved. Claims 21-40 are
pending. Claims 36-40 are withdrawn from examination. Claims 21-35 are examined in
the instant application.
All previous rejections not set forth below have been withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can
be found in a prior Office action.
This action is made FINAL.
Claim Rejections - 35 USC § 112, first paragraph
2. 	Claims 21-28 and 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112
(pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in
such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had
possession of the claimed invention. This is a new matter rejection.
Applicant is invited to point to the page and line number in the originally-filed
disclosure where support for 84% sequence identity to SEQ ID NO:16 wherein and

substitutions of other amino acid residues of SEQ ID NO:16 are conservative
substitutions and/or are substitutions with a corresponding residue of SEQ ID NO:17.
Even though SEQ ID NO:17 differs from SEQ ID NO:16 by eight amino acids at
positions 4, 5, 8, 16, 17, 32, 40 and 47, this does not provide adequate support for the
claimed 16% lack of sequence identity at any position outside of SEQ ID Nos. 51 and
52, and having conservative amino acid substitutions and/or substitutions with the amino acid residues presented in SEQ ID NO:17. Absent of support, Applicant is required to cancel the new matter in response to the instant Office action.
Applicant traverses primarily that that the claims do not need to be described
literally; at least about 85% sequence has support in the specification; unmodified
gamma core sequences SEQ ID NO:51 or 52 are supported by Ex. 5; the specification
has general teaching of conservative and non-conservative amino acid substitutions;
one skilled in the art would recognize possession of substitutions of amino acid residues
1-32 of SEQ ID NO:16 based on Applicant’s demonstration in Example 5 that the 18
amino acid long C-terminal fragment comprising residues 33-50 of SEQ ID NO:16 has
antifungal activity; one skilled in the art would recognize SEQ ID Nos. 16 and 17 are
biological equivalents and recognize possession of additional biological equivalents
where amino acids residues falling outside the gamma core region (a.a. 33-44) are
exchanged; Sagaram et al. discloses defensin cysteine-stabilized α/β structures were
well characterized, gamma-core motifs of defensins are highly conserved and can be
exchanged between defensin proteins, and certain gamma core defensin sequences
are sufficient for antifungal activity; and the MPEP notes that there is an inverse

disclosure necessary to satisfy written description requirement.
Applicant’s traversals have been considered but are deemed unpersuasive for
the following reasons. Firstly, “about 85%” is not the same as “84%”, and Applicant
does not define the metes and bounds of “about”. Secondly, Applicant’s disclosure does
not teach an MtDef5.1a defensin protein (SEQ ID NO:16) having an MtDef5.1b (SEQ ID
NO:52) core motif. Thirdly, the general teaching of conservative and non-conservative
amino acid substitutions does not provide support for the embodiment currently
claimed—specifically, 84% sequence identity to SEQ ID NO:16 comprising motifs SEQ
ID NO:51 or 52, and the regions outside of the motifs having conservative amino acid
substitutions in combination with non-conservative substitutions from SEQ ID NO:17.
Fourthly, Applicant’s traversal with regard to residues 33-50 of SEQ ID NO:16 having
antifungal activity is not persuasive because Applicant is arguing limitations not present
in the claims. SEQ ID Nos. 51 and 52 are residues 33-44 of SEQ ID Nos. 16 and 17.
The 84% sequence identity would encompass substitutions at residues 45-50 of SEQ ID
NO:16, which Applicant is not in possession of. Fifthly, while Applicant has possession
of SEQ ID Nos. 16 and 17, there is no evidence that Applicant is in possession of
additional biological equivalents having 84% sequence identity to SEQ ID NO:16 as
commensurate in scope with the claims. Sixthly, with regard to Sagaram, Sagaram
cannot provide evidence as to whether or not Applicant’s disclosure supports what is
currently claimed. Moreover, Sagaram teaches γ core substitution variant of MsDef1
containing γ core of MtDef4, which is not the same as replacing γ core of MtDef5.1a
with γ core of MtDef5.1b and replacing 7-8 additional amino acids outside the γ core

level of skill and knowledge in the art and the specificity of disclosure necessary to
satisfy written description requirement, neither Applicant’s disclosure nor the level of
skill and knowledge in the art provides sufficient evidence that Applicant is in
possession of the embodiments discussed above. Accordingly, the rejection is
maintained.
Remarks
3. 	Claim 29 is objected to as being dependent on a rejected claim but would be allowable if rewritten in independent form containing the appropriate limitations from the claim it depends from. Claims 21-28 and 30-35 are rejected.
4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.
5. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PHUONG T BUI whose telephone number is (571)272-

Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663